Sup. Ct. Ala. Motions of AlliedSignal, Inc., et al. and Committee on State Taxation for leave to file briefs as amici curiae granted. Certiorari granted limited to Questions 1 and 2 presented by the petition. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 10, 1998. Brief of respondents is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, December 8, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on *982or before 8 p.m., Tuesday, December 29, 1998. This Court’s Rule 29.2 does not apply.